Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0102376, filed on 08/21/2019.
	
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/13/2021 is in compliance with the provisions of 37 CFR 1.97 and has been fully considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the previously trained sleep time estimation model”, which lacks antecedent basis. The Examiner interprets “a previously trained sleep analysis model” and “the previously trained sleep time estimation model” as two different models. The Examiner suggests amending to recite [[the]] a previously trained sleep time estimation model. Appropriate correction is required.
By virtue of dependence on claim 1, the rejection of claim 1 also applies to dependent claims 2-13.
Claim 6 recites “sound pattern information determined to yawn”, which seems to be determined by the user. It is unclear how information can yawn. The Examiner suggests “sound pattern information determined to indicate a yawn.” Appropriate correction is required.
Claim 9 also lacks antecedent basis, reciting “the sleep time estimation model”. The Examiner suggests amending to recite the trained sleep time estimation model. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1 and 14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 and 14 fall into at least one of the statutory categories (i.e., process or machine).
Step 2A, Prong 1: The identified abstract idea is (claim 1 being representative):
receiving sleep state data obtained […];
determining factors affecting a sleep time by applying the sleep state data to a previously trained sleep analysis model; and
determining an appropriate sleep time by applying the factors affecting the sleep time to the previously trained sleep time estimation model, 
wherein the sleep state data comprise at least one of image information, voice information, or past sleep history information of a user.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of these generic computer components: an AI server (claims 1 and 14) having a transceiver and a processor (claim 14). That is, other than reciting these additional elements, the claimed invention amounts to a human following a series of rules or steps to analyze sleep data. For example, but for the AI server, the claims encompass a person analyzing data received. Likewise, but for the processor, the claims encompass a person applying sleep state data to a model to determine factors affecting a sleep time and applying such factors to another model to determine an appropriate sleep time. The Examiner notes that the October 2019 guidance (2019 

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of the AI server having a transceiver and a processor that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component (see Specification at e.g., [00217], “a processor that performs the functions described above may be a general purpose processor”). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recites the additional elements of an (external) monitoring device and the AI server having a transceiver and a processor that collect, transmit or output data. The additional elements are not described by the applicant and are 

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the AI server having a transceiver and a processor to perform the method (represented by claim 1) amounts no more than mere instructions to apply the exception using a generic computer or generic computer component(s). Mere instructions to apply an exception using a generic computer or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an (external) monitoring device and the AI server having a transceiver and a processor (i.e., devices that collect, transmit or output data) are considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, 

Claims 2-13 and 15-20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea or (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim(s) 3-4, 6-8, 12-13, 15-16 and 20 merely further describe(s) the abstract idea (e.g. image information, voice information, the sleep analysis model and factors, determining of factors, determining of an appropriate sleep time, the controlling signal, etc.)
Claim(s) 5, 11, 17-19 merely further describe(s) the additional element(s) of the monitoring device receiving the sleep state data over a network (see analysis, supra); an external terminal, which is described at a high level of generality and is a generic computer (see analysis, supra); and the AI server/processor (see analysis supra). Note: The external terminal is not made to receive or implement the AI server’s generated control signal.
Claim 2 further recites the monitoring device additional element as a camera or a microphone. See analysis, supra. A camera or a microphone is a detector (see Lee et al., EP 2824538 A1 at [0009]) further rejected as generally linking. Under practical 
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of a camera or a microphone is/are considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Lee et al. indicates that a camera or a microphone is/are well-understood, routine, conventional concepts. Lee et al. also indicates that a camera or a microphone has/have been used to acquire data (see e.g., [0009]). The prior art of record also indicates that a camera or a microphone is/are well-understood, routine, and conventional concepts (see Sobol et al., US 2019/0209022 A1, at [0167]; and Coleman et al., US 2019/0113973 A1, at [0336]). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-16 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kahn et al. (US 10,568,565 B1) in view of Sanchez et al. (US 10,542,930 B1).

Re. CLAIM 1, Kahn teaches a method of analyzing sleep using an Al server (see e.g., Fig. 2B), the method comprising:
receiving sleep state data obtained through a monitoring device (Fig. 2B & Col. 7, Ln. 15-17 teaches the server system 270 receives data, via network 240, from sleep tracking device 205A, 205B, or user mobile device 210.);
(Col. 10, Ln. 52-55 teaches using (applying) the temporary motion data in predicting and analyzing the data. Col. 13, Ln. 52-54 teaches detecting the change in the pattern of movement.); and
determining an appropriate sleep time by applying the factors affecting the sleep time to […] (Fig. 5 teaches determining whether a user is about to go to sleep or is within sleep cycle to wake by analyzing motion to determine user state. Fig. 5 & Col. 9, Ln. 10-18 teaches when it is determined from the signals (applied sleep state data) that the user has entered a stage of light sleep, the alarm time (sleep time) may be compared with the timing of the light stage of sleep; and if/when the alarm time coincides with the timing (is appropriate), an alarm or stimulus can be triggered/is initiated to wake the user. The Examiner interprets an alarm or stimulus as triggered.), 
wherein the sleep state data comprise at least one of image information, voice information, or past sleep history information of a user (Fig. 5 teaches receiving area motion sensor data. Fig. 4 teaches the sleep tracking device data includes historical sleep data 485 and temporary motion data 482. Col. 3, Ln. 31-39 teaches exemplary area motion sensors, e.g., passive infrared (PIR) sensor (image information). The Examiner notes only one of these is required.)

Kahn may not teach 
a previously trained sleep analysis model or
a previously trained sleep time estimation model.
Sanchez teaches 
	a previously trained sleep analysis model (Col. 4, Ln. 10-16 teaches the sample characteristics, e.g. sound characteristics, may be identified by training and/or implementing one or more machine learning algorithms. The Examiner interprets a first, implemented machine learning algorithm as previously trained.) and
the previously trained sleep time estimation model (The Examiner interprets a second, implemented machine learning algorithm as previously trained.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods utilizing an area sensor for sleep analysis of Kahn to train and/or implement one or more machine learning algorithms and to use this information as part of a computer system for assessing sound to analyze a user’s sleep as taught by Sanchez (see Abstract), with the motivation of facilitating improvement of a user’s sleep (see Sanchez at Col. 13, Ln. 54-62.)

Re. CLAIM 2, Kahn/Sanchez teaches the method of claim 1, wherein the monitoring device (sleep tracking device) comprises at least one of a camera or a microphone (See Kahn Fig. 2A. Kahn Fig. 3 teaches an area motion sensor and a light level sensor. Kahn Col. 1, Ln. 53-60 teaches the area motion sensor is, e.g., a passive infrared (PIR) sensor. Additionally, Sanchez Col. 12, Ln. 27-30 teaches an audio sensor e.g. a microphone.)

Re. CLAIM 3, Kahn/Sanchez teaches the method of claim 1, wherein the image information comprises at least one of facial recognition information before sleep, facial recognition information upon waking up, motion information upon waking up, sleep time information, or time information required to wake-up after alarming (Kahn Col. 1, Ln. 53-60 teaches the area motion sensor. Sanchez Col. 12, Ln. 27-30 teaches receiving and/or collecting data during a sleep interval. Additionally, Kahn Fig. 6 teaches detecting motion, notably step 645. The Examiner interprets the area motion sensor as collecting information before, during and after a sleep interval.)

Re. CLAIM 4, Kahn/Sanchez teaches the method of claim 1, wherein the voice information (Additionally, Sanchez Col. 9, Ln. 50-62 teaches receiving sound within a sleeping area (voice information).) comprises at least one of loudness information, frequency information, or duration of a voice (Additionally, Sanchez Col. 22, Ln. 33-46 teaches voice recognition and synthesis; Sanchez Col. 5, Ln. 1-16 teaches the system may identify characteristics such that the sound of the disrupted sleep (person’s voice) is associated with a subject characteristic, a group of subject characteristics, or a second sound signature; and Sanchez Col. 5, Ln. 17-27 teaches that the subject characteristics can include frequency characteristics and/or amplitude characteristics of the subject sound data collected during the sleep interval.)

Re. CLAIM 6, Kahn/Sanchez teaches the method of claim 1, wherein the sleep analysis model comprises at least one of 
(See Kahn Fig. 5. The Examiner interprets Kahn Fig. 5 as implemented using a machine learning algorithm (wake-up state determination model). See below.), and 
wherein the factors affecting the sleep time comprise at least one of information on whether the user flushes, facial expression information of the user, behavior pattern information of the user, or sound pattern information determined to yawn by the user (Sanchez Col. 4, Ln. 10-37 teaches sound/subject characteristics, such as frequency characteristics, may be identified by the system implementing the one or more machine learning algorithms (models). The characteristics may be, e.g., particular breathing patterns. The Examiner interprets the breathing pattern as including a yawn. Also, Sanchez Col. 8, Ln. 30-36 teaches collecting breathing pattern data during the user’s waking hours and leveraging the sleep pattern profile (Kahn’s historical sleep data) to analyze the user’s waking behaviors (behavior pattern information).)

Re. CLAIM 8, Kahn/Sanchez teaches the method of claim 6, wherein the determining of factors affecting a sleep time comprises:
applying the sleep state data to the wake-up state determination model (see claims 1 and 6 prior art rejections. See Kahn Fig. 5. The Examiner interprets motion (sleep state data) and breathing pattern data (factors) as used/leveraged for the process of Kahn Fig. 5 (applied to the implemented algorithm).); and
determining the facial expression information or the motion information according to an output value of the wake-up state determination model (See claims 1 and 6 prior art rejections. See Kahn Fig. 5. The Examiner interprets motion as detected based on the output of step 525, YES or NO (determined by the implemented algorithm).)

Re. CLAIM 9, Kahn/Sanchez teaches the method of claim 1, wherein the determining of an appropriate sleep time comprises:
applying factors affecting the sleep time to the sleep time estimation model (See analogous claim 1 prior art rejection. The Examiner interprets factors affecting the sleep time as necessarily applied. The Examiner interprets the necessary application as implemented by a machine learning algorithm of Sanchez.); and
determining the appropriate sleep time according to an output value of the sleep time estimation model (See claim 1 prior art rejection. Kahn Fig. 5 teaches determining whether a user is about to go to sleep or is within sleep cycle to wake by analyzing motion to determine user state. Kahn Fig. 5 & Col. 9, Ln. 10-18 teaches when it is determined from the signals (applied sleep state data) that the user has entered a stage of light sleep (subsequent output), the alarm time (sleep time) may be compared with the timing of the light stage of sleep; and if/when the alarm time coincides with the timing (is appropriate), an alarm or stimulus can be triggered/is initiated to wake the user. The Examiner interprets an alarm or stimulus as triggered by implementing the machine learning algorithm.)

Re. CLAIM 10, Kahn/Sanchez teaches the method of claim 9, wherein information about the appropriate sleep time comprises a specific date and the appropriate sleep time of the specific date (The Examiner interprets the alarm time as the appropriate sleep time. Sanchez Col. 8, Ln. 65-67 teaches providing information about the sleep interval, such as a date of the sleep interval, a beginning and end time of the sleep interval, etc. The Examiner interprets a date of the appropriate sleep time as provided information. The Examiner notes the specific date is non-functional descriptive information, which is not required.)

Re. CLAIM 11, Kahn/Sanchez teaches the method of claim 1, further comprising generating a signal for controlling an external terminal communicatively connected to the Al server based on the appropriate sleep time (Kahn Fig. 5 teaches in step 550 initiating an alarm to rouse user. Kahn Fig. 3 teaches a waking system 370 and physical environment controls. See also Kahn Fig. 2A. Kahn Fig. 5 & 7 teaches adjust/alter physical environment. Kahn Col. 8, Ln. 11-19 teaches adjusting the user’s physical environment, including physical environment controls 390 and waking system 370, using communication logic 360 to control the environmental controls. The Examiner interprets control signals as necessarily generated. Further, Kahn Col. 10, Ln. 15-20 teaches physical systems are controllable by the sleep tracking system, either via sleep tracking device or user mobile device.)

Re. CLAIM 12, Kahn/Sanchez teaches the method of claim 11, wherein the controlling signal is a wake-up alarm signal (The Examiner interprets Kahn’s waking system 370 as adjusted by a communication logic control signal. Kahn Fig. 5 teaches initiating alarm to rouse user. Further, Kahn Col. 9, Ln. 15-23 teaches the alarm/stimulus can be an audible alarm, light, etc.), and

checking a sleep entry time of a user based on image information obtained through the monitoring device (Kahn Fig. 5 teaches sleep tracker monitors user, detecting motion (YES), and analyzing the motion to determine user state is ‘about to go to sleep’. Kahn Col. 9, Ln. 10-18 teaches comparing the alarm time (wake-up time) with the timing of the sleep stage, the timing of the sleep stage being a beginning time (a sleep entry time), an ending time and the period of time defined between.);
determining a wake-up time based on the sleep entry time (Kahn Fig. 5 teaches determining a user state is ‘about to go to sleep’. Kahn Col. 10, Ln. 5-15 teaches a user inputting alarm time and then the sleep tracking system heuristically derives an optimal awakening time (a wake-up time) or window based on the user’s schedule synchronized on the cloud (server), the alarm time representing a desired time that the user wishes to wake up and being adjusted to a time (alarm/stimulus) when the system should start rousing the user.); and
generating the wake-up alarm signal comprising the wake-up time (The Examiner interprets the alarm/stimulus initiated in Kahn Fig. 5 as the wake-up alarm signal/wake-up time derived from the user input alarm time and schedule.)

Re. CLAIM 13, Kahn/Sanchez teaches the method of claim 11, wherein the controlling signal is a lighting control (The Examiner interprets Kahn’s waking system 370 as adjusted by a communication logic control signal. Kahn Col. 9, Ln. 15-23 teaches the alarm/stimulus can be an audible alarm, light, etc.), and

obtaining outgoing time information of the user through the monitoring device (Kahn Col. 10, Ln. 5-15 teaches the sleep tracking system may synchronize with the user’s calendar (obtain outgoing time information) in a user’s smart phone on the cloud (outside the smart phone) or otherwise accessible; and further, the user’s calendar may include information about the user, such as location, commute to meeting, desired leisure time, preparation time, etc.);
determining a sleep entry time based on the outgoing time information (Kahn Col. 10, Ln. 5-15 teaches heuristically deriving an optimal awakening time or window from the user input alarm time and synchronized user calendar/schedule. The Examiner interprets the user calendar/schedule as including the timing information including the sleep stage beginning time.); and
generating a signal to control at least one of a wavelength or illuminance of light at the sleep entry time (The Examiner notes “to control…” is an intended use of “generating…”, which is not required. Regardless, see Kahn Fig. 3 & Fig. 5 step 535 & 540. Kahn Col. 8, Ln. 65 – Col. 9, Ln. 9 teaches the waking system of the sleep tracking system device adjusts lighting and sound to help the user fall asleep (at the beginning time). Kahn Col. 11, Ln. 19-27 teaches the lights are turned off (control wavelength and illuminance).)

Re. CLAIM 14, Kahn teaches an AI server having a sleep analysis function (See analogous claim 1 prior art rejection. See e.g., Fig. 2B. Col. 14, Ln. 46-67 teaches a “component” may be localized on one computer and/or distributed between two or more computers.), the AI server comprising:
[…] for receiving sleep state data from an external monitoring device (See analogous claim 1 prior art rejection. Fig. 2B & Col. 7, Ln. 15-17 teaches the server system 270 receives data, via network 240, from sleep tracking device 205A, 205B, or user mobile device 210.); and
a processor for 
applying the sleep state data to […] to determine factors affecting a sleep time (see analogous claim 1 prior art rejection. Col. 10, Ln. 52-55 teaches processors use (apply) the temporary motion data (sleep state data) in predicting and analyzing the data. Col. 13, Ln. 52-54 teaches detecting the change in the pattern of movement. The Examiner interprets the processors as distributed.), and 
applying the factors affecting the sleep time to […] to determine an appropriate sleep time (See analogous claim 1 prior art rejection. Fig. 5 teaches determining whether a user is about to go to sleep or is within sleep cycle to wake by analyzing motion to determine user state. Fig. 5 & Col. 9, Ln. 10-18 teaches when it is determined from the signals (applied sleep state data) that the user has entered a stage of light sleep, the alarm time (sleep time) may be compared with the timing of the light stage of sleep; and if/when the alarm time coincides with the timing (is appropriate), an alarm or stimulus can be triggered/is initiated to wake the user. The Examiner interprets an alarm or stimulus as triggered.)

Kahn may not teach 
	a transceiver,
a previously trained sleep analysis model or
a previously trained sleep time estimation model.

Sanchez teaches 
	a transceiver (Col. 22, Ln. 8-15 teaches implementing via one or more local or remote processors, transceivers, servers, and/or sensors e.g., those associated with smart infrastructure or remote servers.)
a previously trained sleep analysis model (Col. 4, Ln. 10-16 teaches the sample characteristics, e.g. sound characteristics, may be identified by training and/or implementing one or more machine learning algorithms. The Examiner interprets a first, implemented machine learning algorithm as previously trained.) and
the previously trained sleep time estimation model (The Examiner interprets a second, implemented machine learning algorithm as previously trained.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods utilizing an area sensor for sleep analysis of Kahn to train and/or implement one or more machine learning algorithms and to use this information as part of a computer system for assessing sound to analyze a user’s sleep as taught by Sanchez (see Abstract), with the motivation of facilitating improvement of a user’s sleep (see Sanchez at Col. 13, Ln. 54-62.)

Re. CLAIM 15, the subject matter of claim 15 is essentially defined in terms of a system, which is technically corresponding to the method of claim 1. Since claim 15 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 16, the subject matter of claim 16 is essentially defined in terms of a system, which is technically corresponding to the method of claim 6. Since claim 16 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Re. CLAIM 18, the subject matter of claim 18 is essentially defined in terms of a system, which is technically corresponding to the method of claim 8. Since claim 18 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.

Re. CLAIM 19, the subject matter of claim 19 is essentially defined in terms of a system, which is technically corresponding to the method of claim 11. Since claim 19 is analogous to claim 11, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 11.

Re. CLAIM 20, the subject matter of claim 20 is essentially defined in terms of a system, which is technically corresponding to the method of claims 12 and 13. Since .

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Kahn in view of Sanchez in view of Official Notice.

Re. CLAIM 5, Kahn/Sanchez teaches the method of claim 1, wherein the receiving of sleep state data comprises receiving sleep state data from a […] network to which the monitoring device is connected (See Fig. 2B, “Network(s) 240”. Kahn Col. 7, Ln. 15-17 teaches the server system 270 receives data, via network 240, from sleep tracking devices or (and) user mobile device 210 (connected). Sanchez Col. 9, Ln. 66 – Col. 10, Ln. 1 teaches communication via one or more telephone networks.)

Kahn/Sanchez does not explicitly teach a 5G network.
	However, the Examiner takes Official Notice that 5G networks are old and well-known in the art and substantially evidenced by telecommunication service providers that launch 5G networks, thereby providing 5G service. This is a standard network offered as a service. See MPEP 2144. See In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970), citing In re Knapp Monarch Co., 296 F.2d 230, 132 USPQ 6 (CCPA 1961). Further, the Specification at para. 0039 describes 5th generation mobile communication as 5G generation and at para. 00131 describes 5G as well-known in the field of 5G services.
prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to have modified the systems and methods utilizing an area sensor for sleep analysis of Kahn/Sanchez to communicate over a 5G specific telephone network as taught by Official Notice, with the motivation of using a network service provided to the user’s home, where the sleep tracking system is physically located.

Claims 7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Kahn in view of Sanchez and Trani et al. (US 2020/0257893 A1).

Re. CLAIM 7, Kahn/Sanchez teaches the method of claim 6, wherein the determining of factors affecting a sleep time comprises:
applying the sleep state data to the […] model (see claim 1 prior art rejection. The Examiner interprets at least motion data as used. The Examiner notes that the breathing pattern data and sleep pattern profile (Kahn’s historical sleep data) can also be used/leveraged for analysis.); and
determining whether the user […] according to an output value of the […] model (Kahn Fig. 5 teaches determining the user is within a sleep cycle to wake / is in light sleep state based on motion data (and Sanchez’s breathing pattern data) analysis. The Examiner interprets the output value as NO, i.e., User about to go to sleep = NO [Wingdings font/0xE0] determine if user is in light sleep cycle.)

Kahn/Sanchez does not teach 
flush identification model,
determining… flushes

Trani teaches
	flush identification/determining… flushes ([0059] teaches utilizing IR (Kahn’s PIR sensor) illumination and detection to identify facial features, which may expose characteristics such as rosacea (flushes). These features of the face may be unique because they are based on exposure to nature and the sun over a lifespan. See also [0226], “machine learning”.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods utilizing an area sensor for sleep analysis of Kahn/Sanchez to train and/or implement one or more machine learning algorithms and to use this information as part of the methods and apparatus for facial recognition as taught by Trani, with the motivation of improving facial information analysis, improving algorithm performance, improving system accuracy, and reducing computational complexity (see Trani at para. 0056, 0062, 0064 and 0108).

Re. CLAIM 17, the subject matter of claim 17 is essentially defined in terms of a system, which is technically corresponding to the method of claim 7. Since claim 17 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jantunen et al. (EP 3,517,025 A1) for teaching an apparatus and associated methods for adjusting a user’s sleep.
Kahn et al. (US 10,791,986 B1) for teaching sleep sound detection system.
Lee et al. (EP 2,824,538 A1) for teaching electronic device and control method.
Raymann et al. (US 10,758,173 B2) for teaching adjusting alarms based on sleep onset latency.
Virtanen et al. (US 2010/0102971 A1) for teaching arrangement and method to wake up a sleeping subject at an advantageous time instant associated with natural arousal.
Yuan et al. (US 2018/0060732 A1) for teaching personalized intelligent wake-up system and method based on multimodal deep neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626                      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626